Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158981 & (15)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158981
                                                                    COA: 346534
                                                                    Jackson CC: 18-004322-FH
  DAIL GLENN DEBRUYNE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 10, 2019 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.

          We further ORDER that trial court proceedings in the Jackson Circuit Court are
  stayed pending the completion of this appeal. On motion of a party or on its own motion,
  the Court of Appeals may modify, set aside, or place conditions on the stay if it appears
  that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
         s0313
                                                                               Clerk